

117 S2226 IS: Native Behavioral Health Access Improvement Act of 2021
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2226IN THE SENATE OF THE UNITED STATESJune 24, 2021Ms. Smith (for herself, Mr. Cramer, Mr. Tester, Mr. Luján, Ms. Warren, and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo amend the Indian Health Care Improvement Act to authorize a special behavioral health program for Indians, and for other purposes.1.Short titleThis Act may be cited as the Native Behavioral Health Access Improvement Act of 2021.2.Special behavioral health program for Indians(a)In generalSubtitle A of title VII of the Indian Health Care Improvement Act (25 U.S.C. 1665 et seq.) is amended by adding at the end the following:716.Special behavioral health program for Indians(a)Definition of eligible entityIn this section, the term eligible entity means—(1)any health program administered directly by the Service;(2)a Tribal health program; and(3)an urban Indian health program operated by an urban Indian organization pursuant to a grant or contract with the Service under title V.(b)Formula grants(1)In generalThe Director of the Service (referred to in this section as the Director) shall award grants to eligible entities, in amounts determined pursuant to the formula described in paragraph (2), to be used by the eligible entity to provide services for the prevention of, treatment of, and recovery from mental health and substance use disorders.(2)Formula describedThe Director, in consultation with Indian Tribes and urban Indian organizations, shall develop a formula to determine the amount of a grant under paragraph (1).(c)Technical assistance and program evaluation(1)In generalThe Director shall—(A)provide technical assistance to grantees under this section; and(B)collect and evaluate information on the program carried out under this section.(2)ConsultationThe Director shall consult with eligible entities for purposes of developing evaluation measures and data submission and reporting requirements for purposes of the collection and evaluation of information under paragraph (1)(B).(3)Data submission and reportingAs a condition on receipt of a grant under this section, an applicant shall agree to submit data and reports consistent with the data submission and reporting requirements developed under paragraph (2).(d)FundingFor the purpose of making grants under this section, there is authorized to be appropriated, and there is appropriated, out of any money in the Treasury not otherwise appropriated, $200,000,000 for each of fiscal years 2022 through 2026..(b)Technical amendmentSection 4(26) of the Indian Health Care Improvement Act (25 U.S.C. 1603(26)) is amended by striking (25 U.S.C. 450b) and inserting (25 U.S.C. 5304).